Citation Nr: 1332004	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  96-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty for over 28 years before retiring in May 1974.  The appellant is the Veteran's widow. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for the cause of the Veteran's death and to DEA under 38 U.S.C.A. Chapter 35.

The appellant testified before Veterans Law Judges at September 1997 and December 2000 hearings at the RO (Travel Board hearings). 

In January 1998, March 2001, and December 2003, the Board remanded these matters for further development. 

In April 2008, the Board denied the claims for service connection for the cause of the Veteran's death and DEA under 38 U.S.C.A. Chapter 35.  The appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in its June 2010 decision.

In December 2010 and March 2011, the Board remanded this case pursuant to the Court's June 2010 memorandum decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant testified at hearings before two different Veterans Law Judges in September 1997 and December 2000.  In August 2013, pursuant to the Court's holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board sent the appellant a letter, offering her the opportunity to testify at a third hearing, before a Veterans Law Judge that would be a signatory on her appeal.  In August 2013, the appellant responded that she wished to appear at a third hearing before the Board at her local RO.  Since the RO schedules Travel Board hearings, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should schedule the appellant for a hearing at the RO before a Veterans Law Judge, with appropriate notification to the appellant and representative.  After a hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



